


109 HR 4876 : To ratify a conveyance of a portion of the

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 4876
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			Read twice and referred to the
			 Committee on Indian
			 Affairs
		
		AN ACT
		To ratify a conveyance of a portion of the
		  Jicarilla Apache Reservation to Rio Arriba County, State of New Mexico,
		  pursuant to the settlement of litigation between the Jicarilla Apache Nation
		  and Rio Arriba County, State of New Mexico, to authorize issuance of a patent
		  for said lands, and to change the exterior boundary of the Jicarilla Apache
		  Reservation accordingly, and for other purposes.
	
	
		1.DefinitionsFor the purposes of this act, the following
			 definitions apply:
			(1)Jicarilla apache
			 nationThe term Jicarilla Apache Nation means the
			 Jicarilla Apache Nation, a tribe of American Indians recognized by the United
			 States and organized under section 16 of the Act of June 18, 1934
			 (25 U.S.C.
			 476; popularly known as the Indian Reorganization Act).
			(2)1988 reservation
			 additionThe term 1988
			 Reservation Addition means those lands known locally as the Theis Ranch
			 that were added to the Jicarilla Apache Reservation in the state of New Mexico
			 by the proclamation of the Secretary of the Interior issued on September 1,
			 1988 pursuant to authority granted by section 7 of the Act of June 18, 1934
			 (25 U.S.C.
			 467; popularly known as the Indian Reorganization Act), and
			 published in the Federal Register on September 26, 1988 at 53 F.R.
			 37355–56.
			(3)Settlement
			 agreementThe term Settlement Agreement means the
			 agreement executed by the President of the Jicarilla Apache Nation on May 6,
			 2003 and executed by the Chairman of the Rio Arriba Board of County
			 Commissioners on May 15, 2003 and approved by the Department of the Interior on
			 June 18, 2003 to settle the Lawsuit.
			(4)LawsuitThe
			 term Lawsuit means the case identified as Jicarilla Apache Tribe
			 v. Board of County Commissioners, County of Rio Arriba, No. RA 87–2225(C),
			 State of New Mexico District Court, First Judicial District, filed in October
			 1987.
			(5)Rio arriba
			 countyThe term Rio Arriba County means the
			 political subdivision of the state of New Mexico described in Section 4–21–1
			 and Section 4–21–2, New Mexico Statutes Annotated 1978 (Original
			 Pamphlet).
			(6)Settlement
			 landsThe term Settlement Lands means Tract A and
			 Tract B as described in the plat of the Dependent Resurvey and Survey of
			 Tract within Theis Ranch within the Tierra Amarilla Grant, New Mexico
			 prepared by Leo P. Kelley, Cadastral Surveyor, United States Department of the
			 Interior, Bureau of Land Management, dated January 7, 2004, and recorded in the
			 office of the Rio Arriba County Clerk on March 8, 2004, in Cabinet C–1, Page
			 199, Document No. 242411, consisting of 70.75 acres more or less. Title to the
			 Settlement Lands is held by the United States in trust for the Jicarilla Apache
			 Nation.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)Disputed county
			 roadThe term Disputed County Road means the county
			 road passing through the 1988 Reservation Addition along the course identified
			 in the judgment entered by the New Mexico District Court in the Lawsuit on
			 December 10, 2001 and the decision entered on December 11, 2001, which judgment
			 and decision have been appealed to the New Mexico Court of Appeals.
			2.Congressional
			 findingsCongress finds the
			 following:
			(1)The lands constituting the 1988 Reservation
			 Addition to the Jicarilla Apache Reservation were purchased by the Jicarilla
			 Apache Nation in June 1985 and were conveyed to the United States by a trust
			 deed accepted by the Secretary of the Interior in March 1988 pursuant to
			 authority granted by section 5 of the Act of June 18, 1934 (25 U.S.C. 465;
			 popularly known as the Indian Reorganization Act).
			(2)The lands constituting the 1988 Reservation
			 Addition were added to the Jicarilla Apache Reservation in September 1988 by
			 proclamation of the Secretary of the Interior pursuant to authority granted by
			 section 7 of the Act of June 18, 1934 (25 U.S.C. 467; popularly known as
			 the Indian Reorganization Act).
			(3)There is pending
			 before the Court of Appeals of the State of New Mexico a lawsuit, filed in
			 October 1987, that involves a claim that a county road passing through the 1988
			 Reservation Addition had been established by prescription prior to acquisition
			 of the land by the Jicarilla Apache Nation in 1985.
			(4)The parties to
			 that lawsuit, the Jicarilla Apache Nation and the County of Rio Arriba, have
			 executed a Settlement Agreement, approved by the Secretary of the Interior, to
			 resolve all claims relating to the disputed county road, which agreement
			 requires ratifying legislation by the Congress of the United States.
			(5)The parties to the
			 Settlement Agreement desire to settle the claims relating to the disputed
			 county road on the terms agreed to by the parties, and it is in the best
			 interests of the parties to resolve the claims through the Settlement Agreement
			 and this implementing legislation.
			3.Condition on
			 effect of section
			(a)In
			 generalSection 4 of this Act shall not take effect until the
			 Secretary finds the following events have occurred:
				(1)The Board of
			 Commissioners of Rio Arriba County has enacted a resolution permanently
			 abandoning the disputed county road and has submitted a copy of that resolution
			 to the Secretary.
				(2)The Jicarilla
			 Apache Nation has executed a quitclaim deed to Rio Arriba County for the
			 Settlement Lands subject to the exceptions identified in the Settlement
			 Agreement and has submitted a copy of the quitclaim deed to the
			 Secretary.
				(b)Publication of
			 findingsIf the Secretary finds that the conditions set forth in
			 subsection (a) have occurred, the Secretary shall publish such findings in the
			 Federal Register.
			4.Ratification of
			 conveyance; issuance of patent
			(a)Conditional
			 ratification and approvalThis Act ratifies and approves the
			 Jicarilla Apache Nation’s quitclaim deed for the Settlement Lands to Rio Arriba
			 County, but such ratification and approval shall be effective only upon
			 satisfaction of all conditions in section 3, and only as of the date that the
			 Secretary’s findings are published in the Federal Register pursuant to section
			 3.
			(b)PatentFollowing
			 publication of the notice described in section 3, the Secretary shall issue to
			 Rio Arriba County a patent for the Settlement Lands, subject to the exceptions
			 and restrictive covenants described subsection (c).
			(c)Conditions of
			 patentThe patent to be issued by the Secretary under subsection
			 (b) shall be subject to all valid existing rights of third parties, including
			 but not limited to easements of record, and shall include the following
			 perpetual restrictive covenant running with the Settlement Lands for the
			 benefit of the lands comprising the Jicarilla Apache Reservation adjacent to
			 the Settlement Lands: Tract A shall be used only for governmental
			 purposes and shall not be used for a prison, jail or other facility for
			 incarcerating persons accused or convicted of a crime. For purposes of this
			 restrictive covenant, governmental purposes shall include the
			 provision of governmental services to the public by Rio Arriba County and the
			 development and operation of private businesses to the extent permitted by
			 applicable State law..
			5.Boundary
			 changeUpon issuance of the
			 patent authorized by section 4, the lands conveyed to Rio Arriba County in the
			 patent shall cease to be a part of the Jicarilla Apache Reservation and the
			 exterior boundary of the Jicarilla Apache Reservation shall be deemed relocated
			 accordingly.
		
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
